Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 1-20 are pending
Claims 1-20 are rejected  
Claim Objections
Claim 1 is  objected to because of the following informalities:  applicant recites in lines 5 of claim 1 ”a second WLAN device”… “a second WLAN device” has already been recited in line 3.  Appropriate correction is required by amending to recite “the second WLAN device” in line 5.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17-20 are rejected under 35 U.S.C. 101 because: the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter Claims 17-20 are rejected under 35 U.S.C. 101 because are directed towards a computer readable medium, which could be interpreted as a signal. Claims 17 to 20 claim a machine readable medium. [0021]-[0024] of the specification as file disclose  “a machine-readable storage medium” of the specification discloses a wireless medium. Also, page [0112] of the specification 
Since the specification does not exclude carrier wave from computer readable storage medium and it is known in the art that computer readable storage medium could be carrier wave, it would be reasonable to interpret the claimed computer readable storage medium as to cover carrier wave which is considered as nonstatutory subject matter. The examiner suggests modifying the phrase “machine-readable storage medium" to be “non-transitory machine-readable storage medium” to overcome the rejection.
Therefore claims 17-20 are rejected under 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2,4,5,7,8,11, 17,18,20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Naribole et al. (US-PG-PUB 2021/0076398 A1) relying on 62/898,470 and in view of Gonikberg et al. (US-PG-PUB 2013/0163460 A1).

The invention is about synchronization of multi-link communication in a WLAN and is shown in fig. 17

    PNG
    media_image1.png
    359
    517
    media_image1.png
    Greyscale










    PNG
    media_image2.png
    691
    513
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    364
    464
    media_image3.png
    Greyscale


As to claim 1. Naribole teaches a method for wireless communication by a first wireless local area network (WLAN) device of a wireless network (Naribole fig. 1 [0063] a wireless network having an AP and multiple STAs which include simultaneous transmit receive stations which works according to a method).
the method comprising:
establishing between the first WLAN device and a second WLAN device a multi- link association by which the first WLAN device can simultaneously transmit information to a second WLAN device via a first wireless communication link and a second wireless communication link (Naribole [0078] an access point having STR capability and several multi-link station having STR capabilities and fig 2a-2c multiple link being used simultaneously between  two MLD devices) ; and
coordinating contention for the first wireless communication link of the first WLAN device to be concurrent with contention for the second wireless communication link of the first WLAN device ( looking at applicant specification as filed [0021] transceiver i.e. antenna couple to interface and [0052] invention enables non STR STA to concurrently  transmit or receive based on this Naribole [0065] multi-link operation by non-STR and  [0102] fig. 9 contention being coordinated for two links i.e. link A and link B  concurrently [0096] station receiving signaling pertaining to contention on both link A and B i.e. contention in a first link and second link taking place concurrently see also [0128] contention being controlled for two links simultaneously  and [0131] separate antennas per link i.e. separate interface for each link).
Naribole teaches coordinating contention for the first wireless communication link of the first WLAN device to be concurrent with contention for the second wireless communication link of the first WLAN device
But does not expressly teach by a first WLAN interface of the first WLAN device, by a second WLAN interface.
However, Gonikberg from a similar field of endeavor teaches by a first WLAN interface of the first WLAN device, by a second WLAN interface(looking at specification fig.4 a host may transmit signal between the two interface in order to coordination contention operation [0064] AP may communicate with each order using wireless or wired connection based on this Gonikberg fig.4 [0132]-[0137] scheduling information being exchanged between two interfaces see also fig.5). 
(Gonikberg [0024]).

As to claim 4. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 1,
Naribole does not teach the first WLAN interface and the second WLAN coordinate contention by sharing information over an inter-interface communication link between the first WLAN interface and the second WLAN interface.
However Gonikberg from a similar field of endeavor teaches wherein the first WLAN interface and the second WLAN coordinate contention by sharing information over an inter-interface communication link between the first WLAN interface and the second WLAN interface(looking at specification fig.4 a host may transmit signal between the two interface in order to coordination contention operation [0064] AP may communicate with each order using wireless or wired connection based on this Gonikberg fig.4 [0132]-[0137] scheduling information being exchanged between two interfaces see also fig.5). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gonikberg and the (Gonikberg [0024]).

As to claim 5. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 4,
Naribole does not teach wherein coordinating contention includes: transmitting a first signal from the WLAN interface to the second WLAN interface via the inter-interface communication link to cause the second WLAN interface to contend for access to the second wireless communication link.  
However Gonikberg from a similar field of endeavor teaches transmitting a first signal from the WLAN interface to the second WLAN interface via the inter-interface communication link to cause the second WLAN interface to contend for access to the second wireless communication link(looking at specification fig.4 a host may transmit signal between the two interface in order to coordination contention operation [0064] AP may communicate with each order using wireless or wired connection based on this Gonikberg fig.4 [0132]-[0137] scheduling information being exchanged between two interfaces see also fig.5). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gonikberg and the teaching of Naribole to use communication techniques between Bluetooth and WLAN (Gonikberg [0024]).

As to claim 7. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 4, Naribole teaches further comprising: providing, over the inter-interface communication link to the second WLAN interface, an indication of a length or transmission duration of information to be transmitted by the first WLAN interface(Naribole [0085] a duration of a PPDU to be transmitted by station being conveyed).

As to claim 8. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 7, Naribole teaches, further comprising: transmitting first information to the second WLAN device over the first wireless communication link concurrently with second information to the second WLAN device over the second wireless communication link (Naribole [0102] transmission taking place on both link i.e. on first link and second link to the second station which starts as soon links become idle i.e. simultaneous transmission once links sensed idle), wherein transmission of the second information terminates concurrently with transmission of the first information based, at least in part, on the indication of the length or duration of the first information (Naribole [0102] transmission taking place on both link i.e. on first link and second link to the second based on a countdown and PPDU whose  starts and end times aligned ).

As to claim 11. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 1, Naribole  teaches further comprising: transmitting, by the first WLAN interface, first information over the first wireless communication link in response to a counter reaching a value (Naribole fig. 17, step 706, 708 [0130] transmission taking place based on a back-off time).

As to claim 17. Naribole teaches a machine-readable storage medium including machine-readable program code that, when executed by a processor(Naribole [0140] processors and software and cpu ), causes the processor to perform operations for wireless communication(Naribole [0140] processors and software and cpu ), the machine-readable program code comprising:
program code to establish between a first WLAN device and a second WLAN device a multi-link association by which the first WLAN device can simultaneously transmit information to a second WLAN device via a first wireless communication link and a second wireless communication link (Naribole [0078] an access point having STR capability and several multi-link station having STR capabilities and fig 2a-2c multiple link being used simultaneously between  two MLD devices); and
program code to coordinate contention for the first wireless communication link of the first WLAN device to be concurrent with contention for the second wireless communication link of the first WLAN device( looking at applicant specification as filed [0021] transceiver i.e. antenna couple to interface and [0052] invention enables non STR STA to concurrently  transmit or receive based on this Naribole [0065] multi-link operation by non-STR and  [0102] fig. 9 contention being coordinated for two links i.e. link A and link B  concurrently [0096] station receiving signaling pertaining to contention on both link A and B i.e. contention in a first link and second link taking place concurrently see also [0128] contention being controlled for two links simultaneously  and [0131] separate antennas per link i.e. separate interface for each link)..
Naribole teaches coordinating contention for the first wireless communication link of the first WLAN device to be concurrent with contention for the second wireless communication link of the first WLAN device
But does not expressly teach by a first WLAN interface of the first WLAN device, by a second WLAN interface.
However, Gonikberg from a similar field of endeavor teaches by a first WLAN interface of the first WLAN device, by a second WLAN interface(looking at specification fig.4 a host may transmit signal between the two interface in order to coordination contention operation [0064] AP may communicate with each order using wireless or wired connection based on this Gonikberg fig.4 [0132]-[0137] scheduling information being exchanged between two interfaces see also fig.5). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gonikberg and the teaching of Naribole to use communication techniques between Bluetooth and WLAN for better coexistence. Because Gonikberg teaches a method of avoiding interference between Bluetooth and WLAN in order to avoid interference using coordination between Bluetooth and WLAN device for medium sharing thus providing  efficient spectrum utilization (Gonikberg [0024]).

As to claim 18. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 17. Naribole does not teach program code to transmit a first signal over an inter-interface communication link between the WLAN interface the second WLAN interface to cause the second WLAN interface to contend for access to the second wireless communication link.
However Gonikberg from a similar field of endeavor  program code to transmit a first signal over an inter-interface communication link between the WLAN interface the second WLAN interface to cause the second WLAN interface to contend for access to the second wireless communication link(looking at specification fig.4 a host may transmit signal between the two interface in order to coordination contention operation [0064] AP may communicate with each order using wireless or wired connection based on this Gonikberg fig.4 [0132]-[0137] scheduling information being exchanged between two interfaces see also fig.5). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gonikberg and the teaching of Naribole to use communication techniques between Bluetooth and WLAN for better coexistence. Because Gonikberg teaches a method of avoiding interference between Bluetooth and WLAN in order to avoid interference using coordination between Bluetooth and WLAN device for medium sharing thus providing  efficient spectrum utilization (Gonikberg [0024]).

As to claim 20. The combination of Naribole, Gonikberg teaches all the limitations of parent claim 17, Naribole teaches program code to delay transmission of information over the first wireless communication link by the first WLAN interface in response to a back-off counter reaching a value(Naribole fig. 17, step 706, 708 [0130] transmission taking place based on a back-off time).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naribole et al. (US-PG-PUB 2021/0076398 A1) relying on 62/898,470 and in view of Gonikberg et al. (US-PG-PUB 2013/0163460 A1) and in view of Lu  (EP3790346 A1) hereinafter Lu-EP 

As to claim 2. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 1. The combination of Naribole and Gonikberg  does not teach wherein coordinating the contention includes: determining that the first WLAN interface has started contention for the first wireless communication link
notifying the second WLAN interface to start contention for the second wireless communication link in response to determining that the first WLAN interface has started contention for the first wireless communication link.
However Lu-EP from a similar field of endeavor teaches determining that the first WLAN interface has started contention for the first wireless communication link(Lu-EP [0047] contention taking place on P-link based on which an indication of no traffic on P-link by AP i.e. a determination is done)
(Lu-EP [0047] contention taking place on P-link based on which an indication of no traffic on P-link by AP i.e. a determination is done based on this contention is taking place on secondary link and see also [0048]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lu-EP and the combined teaching of Naribole and Gonikberg  to use an indication to trigger similar operation of the secondary link. Because Lu-EP teaches a need for avoiding IDC interference while efficiently utilizing multi-link resources thus providing efficient spectrum utilization (Lu-EP [0003]).

Claim 3,9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Naribole et al. (US-PG-PUB 2021/0076398 A1) relying on 62/898,470 and in view of Gonikberg et al. (US-PG-PUB 2013/0163460 A1)  and in view of Horibe et al. (US-PGPUB 2017/0070957 A1) 

As to claim 3. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 1,
The combination of Naribole and Gonikberg does not teach further comprising:
transmitting dummy information over the first wireless communication link until the second WLAN interface wins contention for the second wireless communication link

transmitting dummy information over the first wireless communication link until the second WLAN interface wins contention for the second wireless communication link(Horibe [0104] dummy data being transmitted in other to hold a band until data is ready to be transmitted).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Horibe and the combined teaching of Naribole and Gonikberg to use dummy data to reserve bandwidth. Because Horibe teaches a method power saving thus providing efficient resources utilization (Horibe [0004]).  

As to claim 9. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 1,
Naribole teaches, further comprising:
transmitting first information 
over the first wireless communication link by the first WLAN interface concurrently with second information over the second wireless communication link by the second WLAN interface(Naribole [0102] transmission taking place on both link i.e. on first link and second link to the second station which starts as soon links become idle i.e. simultaneous transmission once links sensed idle),
The combination of Naribole and Gonikberg does not teach transmitting padding information over the first wireless communication link by the first WLAN interface until 
However Horibe from a similar field of endeavor teaches transmitting padding information over the first wireless communication link by the first WLAN interface until the second WLAN interface completes transmission of the second information over the second wireless communication link(Horibe [0104] dummy data being transmitted in other to hold a band until data is ready to be transmitted).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Horibe and the combined teaching of Naribole and Gonikberg to use dummy data to reserve bandwidth. Because Horibe teaches a method power saving thus providing efficient resources utilization (Horibe [0004]).  

Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Naribole et al. (US-PG-PUB 2021/0076398 A1) relying on 62/898,470  in view of Gonikberg et al. (US-PG-PUB 2013/0163460 A1) and in view of Lu et al. (US-PG-PUB 2021/0127420 A1)

As to claim 6. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 4,further comprising:
The combination of Naribole and Gonikberg does not teach transmitting, to the second WLAN interface via the inter-interface communication link, a signal for the second WLAN interface to abort contention for the second wireless communication link.
(Lu [0061] a signal being received based on which back-off procedure i.e. contention is being aborted).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Lu and the combined teaching of Naribole and Gonikberg to use a signal in order to stop contention. Because Lu teaches to efficiently use multilink resources thus avoiding interference and efficient spectrum utilization (Lu [0005]).

Claim 10,12,19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Naribole et al. (US-PG-PUB 2021/0076398 A1) relying on 62/898,470, in view of Gonikberg et al. (US-PG-PUB 2013/0163460 A1) and in view of Newman et al. (US-PG-PUB 2020/0205199 A1).

As to claim 10. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 1,further comprising:
The combination of Naribole and Gonikberg  does not teach delaying contention on the first wireless communication link until a back-off counter associated with a second WLAN device reaches a value.
However Newman from a similar field of endeavor teaches delaying contention on the first wireless communication link until a back-off counter associated with a (Newman [0073] a delay within a contention window whose during depend on a RTT).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Newman and the combined teaching of Naribole and Gonikberg to use a delay in order to control utilization of the medium. Because Newman teaches a method of achieving fairness in medium usage thus providing efficient spectrum utilization (Newman [0005]).

As to claim 12. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 1,further comprising:
The combination of Naribole and Gonikberg  does not further comprising: 
delaying transmission of information over the first wireless communication link by the first WLAN interface in response to a back-off counter reaching a value.
However Newman from a similar  field of endeavor teaches  further comprising: 
delaying transmission of information over the first wireless communication link by the first WLAN interface in response to a back-off counter reaching a value(Newman [0073] a delay within a contention window whose during depend on a RTT).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Newman and the combined teaching of Naribole and Gonikberg to use a delay in order to control utilization of the medium. Because Newman teaches a method of achieving fairness in medium usage thus providing efficient spectrum utilization (Newman [0005]).

As to claim 19. The combination of Naribole and Gonikberg teaches all the limitations of parent claim 17,further comprising:
The combination of Naribole and Gonikberg  does not teach program code to delay contention on the first wireless communication link until a back-off counter associated with a second WLAN device reaches a value
However Newman from a similar field of endeavor teaches program code to delay contention on the first wireless communication link until a back-off counter associated with a second WLAN device reaches a value(Newman [0073] a delay within a contention window whose during depend on a RTT).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Newman and the combined teaching of Naribole and Gonikberg to use a delay in order to control utilization of the medium. Because Newman teaches a method of achieving fairness in medium usage thus providing efficient spectrum utilization (Newman [0005]).


Claim 13,14,15,16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Naribole et al. (US-PG-PUB 2021/0076398 A1) relying on 62/898,470, in view of Gonikberg et al. (US-PG-PUB 2013/0163460 A1) and in view of Cariou et al. (US-PG-PUB 2021/0029588 A1).

As to claim 13. Naribole teaches a wireless communication apparatus of a first wireless local area network (WLAN) device (Naribole fig. 1 [0063] a wireless network having an AP and multiple STAs which include simultaneous transmit receive stations), comprising:
one or more processors (Naribole [0140] processors) configured to:
establish between the first WLAN device and a second WLAN device a multi-link association by which the first WLAN device can simultaneously transmit information to a second WLAN device via a first wireless communication link and a second wireless communication link(Naribole [0078] an access point having STR capability and several multi-link station having STR capabilities and fig 2a-2c multiple link being used simultaneously between  two MLD devices i.e. multi-link association) ;,
coordinate contention for the first wireless communication link 
of the first WLAN device to be concurrent with contention for the
second wireless communication link of the first
WLAN device( looking at applicant specification as filed [0021] transceiver i.e. antenna couple to interface and [0052] invention enables non STR STA to concurrently  transmit or receive based on this Naribole [0065] multi-link operation by non-STR and  [0102] fig. 9 contention being coordinated for two links i.e. link A and link B  concurrently [0096] station receiving signaling pertaining to contention on both link A and B i.e. contention in a first link and second link taking place concurrently see also [0128] contention being controlled for two links simultaneously  and [0131] separate antennas per link i.e. separate interface for each link);

But does not expressly teach by a first WLAN interface of the first WLAN device, by a second WLAN interface.
However Gonikberg from a similar field of endeavor teaches by a first WLAN interface of the first WLAN device, by a second WLAN interface(looking at specification fig.4 a host may transmit signal between the two interface in order to coordination contention operation [0064] AP may communicate with each order using wireless or wired connection based on this Gonikberg fig.4 [0132]-[0137] scheduling information being exchanged between two interfaces see also fig.5). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gonikberg and the teaching of Naribole to use communication techniques between Bluetooth and WLAN for better coexistence. Because Gonikberg teaches a method of avoiding interference between Bluetooth and WLAN in order to avoid interference using coordination between Bluetooth and WLAN device for medium sharing thus providing  efficient spectrum utilization (Gonikberg [0024]).
The combination of Naribole and Gonikberg does not teach the first WLAN interface configured to transmit at least a first portion of the information over the first wireless communication link to second WLAN device; and

However Cariou from a similar field of endeavor teaches from a similar field of endeavor teaches the first WLAN interface configured to transmit at least a first portion of the information over the first wireless communication link to second WLAN device (Cariou [0052] communication between AP and STA wherein data i.e. a 1st  portion is going to a first link and voice i.e. 2nd portion over a different link); and
the second WLAN interface configured to transmit at least a second portion of the information over the second wireless communication link to the second WLAN device(Cariou [0052] communication between AP and STA wherein data i.e. a 1st  portion is going to a first link and voice i.e. 2nd portion over a different link).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Cariou and the combined teaching of Naribole and Gonikberg to split traffic on two different links. Because Cariou teaches a method of traffic steering thus providing efficient spectrum utilization(Cariou [0002]).

As to claim 14. The combination of Naribole, Gonikberg and Cariou  teaches all the limitations of parent claim 13,  further comprising:
The combination of Naribole, Cariou  does not teach an inter-interface communication link between the first WLAN interface and the second WLAN interface
(looking at specification fig.4 a host may transmit signal between the two interface in order to coordination contention operation [0064] AP may communicate with each order using wireless or wired connection based on this Gonikberg fig.4 [0132]-[0137] scheduling information being exchanged between two interfaces see also fig.5). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gonikberg and the combined teaching of Naribole and Cariou to use communication techniques between Bluetooth and WLAN for better coexistence. Because Gonikberg teaches a method of avoiding interference between Bluetooth and WLAN in order to avoid interference using coordination between Bluetooth and WLAN device for medium sharing thus providing  efficient spectrum utilization (Gonikberg [0024]).

As to claim 15. The combination of Naribole, Gonikberg and Cariou  teaches all the limitations of parent claim 14,  the first WLAN interface is further configured to:
The combination of Naribole Cariou does not teach transmit a first signal to the second WLAN interface via the inter-interface communication link to cause the second WLAN interface to contend for access to the second wireless communication link
However Gonikberg from a similar field of endeavor teaches transmit a first signal to the second WLAN interface via the inter-interface communication link to cause the second WLAN interface to contend for access to the second wireless communication link(looking at specification fig.4 a host may transmit signal between the two interface in order to coordination contention operation [0064] AP may communicate with each order using wireless or wired connection based on this Gonikberg fig.4 [0132]-[0137] scheduling information being exchanged between two interfaces see also fig.5). 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Gonikberg and the teaching of Naribole to use communication techniques between Bluetooth and WLAN for better coexistence. Because Gonikberg teaches a method of avoiding interference between Bluetooth and WLAN in order to avoid interference using coordination between Bluetooth and WLAN device for medium sharing thus providing  efficient spectrum utilization (Gonikberg [0024]).

As to claim 16. The combination of Naribole, Gonikberg and Cariou  teaches all the limitations of parent claim 13,   
 Naribole teaches a first transceiver coupled to the first WLAN interface ( Naribole fig.1,  110 multiple interface couple to antennas see also [0060] );
a second transceiver coupled to the second WLAN interface( Naribole fig.1,  110 multiple interface couple to antennas see also [0060]);
a plurality of antennas couple to the first transceiver and the second transceiver to wirelessly transmit signals output from the first transceiver and the second transceiver( Naribole fig.1,  110 multiple interface couple to antennas see also [0060]); and
( Naribole fig.1,  110 multiple interface couple to antennas see also [0060] and [0140] each stations having processors);  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VOSTER PREVAL/Examiner, Art Unit 2412                                                                                                                                                                                                        
/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412